                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00129-JHM

DONALD E. PAWLEY                                                           PLAINTIFF

V.

BEL BRANDS USA, INC.                                                       DEFENDANT

                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Summary Judgment. [DN 20].

Fully briefed, this matter is ripe for decision. For the following reasons, the Court holds that

Defendant’s Motion is GRANTED.

                                        I. BACKGROUND

        In April 2005, Plaintiff Donald E. Pawley was employed by Defendant Bel Brands USA,

Inc. [DN 23-1 at 1]. Mr. Pawley was forty-nine years old at the time. [Id.]. He was hired to work

at Bel Brands’ facility in Leitchfield, Kentucky where it manufactures cheese. [Id.]. Around 2009,

Mr. Pawley was diagnosed with high blood pressure. [Id. at 13]. In June 2009, Mr. Pawley became

a Warehouse Operator. [Id. at 1]. He held this position until he was terminated in May 2016. [Id.

at 1, 11].

        In August 2013, Rod Inman became Mr. Pawley’s supervisor. [Id. at 2]. Mr. Pawley

alleges that on at least three occasions he reported unsafe working conditions to his supervisors,

including Mr. Inman. [DN 1 ¶¶ 18–21]. Mr. Pawley also alleges that Mr. Inman was “verbally

abusive” and would make comments about his age or high blood pressure. [DN 23-1 at 15]. Mr.

Pawley never reported the comments to anyone in management or human resources. [Id. at 15–

16].   Nor did Mr. Pawley ever make any complaints that he believed that he was being

discriminated against or harassed by Mr. Inman. [Id.].
        When Mr. Pawley was hired, he received and reviewed Bel Brands’ Employee Handbook.

[Id. at 2]. It describes the progressive disciplinary system which includes four levels: Level 1

(Verbal Warning), Level 2 (Written Warning), Level 3 (Final Written Warning and/or three-day

suspension), and Level 4 (Termination). [Id. at 3–4]. It also explains that all warnings issued

remain in effect for one calendar year from the date of issue. [Id. at 4]. Mr. Pawley received

infractions in July 2005, September 2006, and October 2012. [Id.] But it was the four infractions

that Mr. Pawley received in his last six months of employment that led to his termination. [Id. at

10].

        In December 2015, Mr. Inman gave Mr. Pawley a verbal warning because he was not

pulling enough product. [Id. at 7]. In mid-April 2016, Mr. Pawley received a written warning for

failing to place pulled supplies into the staging area. [Id. at 7–8]. In May 2016, Mr. Pawley

received a three-day suspension related to a missing cage bolt on his forklift. [Id. at 8]. After his

suspension, Mr. Pawley had a fourth performance infraction when he pulled whey powder out of

order. [Id. at 9–11].

        Supply Chain Manager Paul Myers decided to terminate Mr. Pawley in accordance with

the terms of Bel Brands’ progressive discipline policy because it was Mr. Pawley’s fourth

performance infraction during the previous twelve months. [Id. at 10]. When Mr. Myers informed

Mr. Inman of his decision to terminate Mr. Pawley, it was Mr. Inman that asked that Mr. Pawley

be given another chance. [Id. at 10–11]. However, Mr. Myers explained to Mr. Inman that the

progressive discipline policy needed to be followed and instructed Mr. Inman to deliver the

termination decision to Mr. Pawley. [Id.]. When Mr. Pawley was terminated he was sixty years

old. [Id. at 16]. Since June 2016, Mr. Pawley has been working for Otis Bryant as a truck driver.

[Id. at 14].




                                                 2
       Mr. Pawley filed suit against Bel Brands in July 2018, in Grayson County Circuit Court

alleging (1) wrongful discharge; (2) disability discrimination; and (3) age discrimination. [DN 1-

3]. Bel Brands removed the case to the United States District Court for the Western District of

Kentucky, Owensboro Division based on diversity jurisdiction. [DN 1]. Bel Brands now moves

for summary judgment. [DN 20].

                                     II. STANDARD OF REVIEW

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis

for its motion and identifying that portion of the record that demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the non-moving party thereafter must produce specific facts demonstrating a

genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show that there is some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-moving party to

present specific facts showing that a genuine factual issue exists by “citing to particular parts of

materials in the record” or by “showing that the materials cited do not establish the absence . . . of

a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.




                                                  3
                                                III. DISCUSSION

        Mr. Pawley raises wrongful discharge, disability discrimination, age discrimination, and

hostile work environment claims.1 [DN 1]. The Court will discuss each claim in turn.

    A. Wrongful Discharge Claim

        Mr. Pawley’s Complaint alleges Bel Brands wrongfully terminated him in violation of the

well-defined public policies of the Kentucky Occupational Safety and Health Act (“KOSHA”) in

KRS § 338.121. [DN 1 ¶¶ 55–70; DN 23 at 3]. Bel Brands argues that KOSHA preempts Mr.

Pawley’s wrongful discharge claim. [DN 20 at 14].

        Employment relations in Kentucky are at-will, which means that an employer may

discharge an at-will employee for any cause, or even no cause. Benningfield v. Pettit Envtl., Inc.,

183 S.W.3d 567, 570 (Ky. Ct. App. 2005). An employee can pursue a wrongful discharge claim

only if he or she was discharged “contrary to a fundamental and well-defined public policy as

evidenced by existing law.” Id. (citation omitted). However, this rule has an exception. An

employee can only pursue a wrongful discharge claim “when the statute creating the public policy

exception does not provide a structure for pursuing a claim.” Id. (citation omitted). KRS § 338.121

“provides both the public policy exception and provides the remedy for its violation.” Id. at 571.

        KOSHA’s purpose is to protect workers from dangerous conditions in the workplace. KRS

§ 338.011. To that end, any employee who believes that an employer is violating work and safety

health standards may request an inspection. KRS § 338.121(1). An employee can request an

inspection by giving notice to the Commissioner of the Department of Workplace Standards. Id.;

KRS § 338.015(7). KRS §338.121(3) also prohibits retaliation. If an employee believes that he




1
 Hostile work environment is not specifically alleged in the complaint [DN 1], but the Court will consider the claim
because both parties addressed it in in their briefs.


                                                         4
or she has been wrongfully discharged, he or she may file a complaint with the Commissioner

within a reasonable time. Id.

         In Main v. Rio Tinto Alcan Inc., No. 4:12CV-00110, 2016 WL 698163, at *8 (W.D. Ky.

Feb. 19, 2016), the plaintiff alleged that he was discharged in violation of KRS § 338.011 for

reporting safety concerns to his employer. The Court held that the plaintiff could not “seek relief

for wrongful termination because the statutes which create the public policy on which he relies

specify the civil remedy for a violation.” Id.; see Smith v. Caterpillar, Inc., 304 F. App’x. 391, 394

(6th Cir. 2008) (holding that the plaintiff could not state a claim for wrongful discharge because

both the Occupational Safety and Health Act (“OSHA”) and KOSHA preempt wrongful discharge

claims); see also Street v. U.S. Corrugated, Inc., No. 1:08-cv-00153, 2011 WL 1456842, at *3

(W.D. Ky. Apr. 15, 2011) (holding that the plaintiffs’ wrongful discharge claim based on OSHA

was preempted); see also Benningfield, 183 S.W.3d at 571 (holding that a plaintiff’s wrongful

discharge claim under KRS § 338.121 was preempted).

        Here, Mr. Pawley alleges that he was wrongfully discharged in violation of KRS § 338.121

because he reported safety violations to Bel Brands.2 [DN 23 at 3–4]. But Mr. Pawley cannot

seek relief for wrongful termination because KRS § 338.121 specifies a civil remedy for a violation

of the statute. Consequently, Bel Brands is entitled to summary judgment because Mr. Pawley’s

wrongful termination claim is preempted.

    B. Disability Discrimination Claim

        Mr. Pawley alleges that Bel Brands discriminated against him because of his disability.

[DN 1 ¶¶ 47–54]. Bel Brands argues, among other things, that Mr. Pawley is not disabled as

defined in the Kentucky Civil Rights Act (“KCRA”). [DN 20 at 16-20].


2
 Mr. Pawley never reported any safety violations to the Kentucky Department of Workplace Standards or any other
government agency. [DN 23-1 at 17].


                                                      5
       The KCRA makes it unlawful for an employer to hire or fire an individual because of their

disability. KRS § 344.040(1)(a). The KCRA is interpreted consistently with the Americans with

Disabilities Act (“ADA”). Howard Baer, Inc. v. Schave, 127 S.W.3d 589, 592 (Ky. 2003). Since

the KCRA protects the disabled, the threshold question is whether Mr. Pawley is disabled as

defined in the KCRA. The KCRA defines disability as: (1) having a physical or mental impairment

that substantially limits one or more of the major life activities of the individual; (2) having a

record of such an impairment; or (3) being regarded as having such an impairment. KRS §

344.010(4).   Neither party argues whether Mr. Pawley’s high blood pressure is a physical

impairment, so the Court will assume that his high blood pressure is a physical impairment. See

e.g., Williams v. Stark Cnty. Bd. of Cnty. Com’rs, 7 F. App’x 441, 446 (6th Cir. 2001) (finding that

courts have recognized that high blood pressure can be an impairment).

       1. Physical or Mental Impairment that Substantially Limits One or More Major Life

           Activities

       Mr. Pawley must have (1) an impairment that substantially limits (2) a major life activity.

See Baer, 127 S.W.3d at 592 (“[H]aving an impairment does not alone make one disabled for

purposes of the Act. An individual claimant must also prove that the impairment limits a major

life activity and this limitation must be substantial.”) (internal quotation marks omitted). “Whether

the plaintiff has an impairment and whether the conduct affected by the impairment is a major life

activity under the statute are legal questions.” Hallahan v. The Courier-Journal, 138 S.W.3d 699,

707 (Ky. Ct. App. 2004). “The ultimate determination of whether the impairment substantially

limits the major life activity generally is a factual issue for the jury, but it may be resolved upon

summary judgment under the appropriate circumstances.” Id.




                                                 6
        “Major life activities include, among other things, walking, seeing, hearing, performing

manual tasks, caring for oneself, speaking, breathing, learning, and working.” Baer, 127 S.W.3d

at 592. Mr. Pawley has not specifically identified which major life activities are impacted by his

high blood pressure. The Court will assume that the major life activity that Mr. Pawley is referring

to is working.3 When working is the major life activity impacted, “a plaintiff must also show that

his impairment significantly restricts his ability to perform either a class of jobs or a broad range

of jobs . . . .” Hallahan, 138 S.W.3d at 708 (citation omitted). “A plaintiff’s post-impairment work

history may be relevant.” Id. at 709 (citation omitted).

        Here, Mr. Pawley does not have any work restrictions from his doctor because of his high

blood pressure. [DN 23-1 at 13]. Except for periodic doctor’s appointments, Mr. Pawley did not

have to take time off work because of his high blood pressure. [Id. at 14]. When Mr. Pawley was

diagnosed with high blood pressure, he never requested any accommodation from Bel Brands. [Id.

at 13]. Mr. Pawley testified that while employed at Bel Brands he did not believe his high blood

pressure ever prevented him from accomplishing any of his work tasks nor did it affect his ability

to do his job. [Id.]. Although Mr. Pawley testified that he sometimes can get dizzy or blurred

vision, he also admits that it does not prevent him from completing his work. [Id.]. Mr. Pawley

has been employed as a truck driver at Otis Bryant since June 2016 and his high blood pressure

has not prevented him from being employed there. [Id. at 14].

        Mr. Pawley also argues that taking medication for a disability “does not render the

individual cured of their disability.” [DN 23 at 6]. That may be true, but the Court also considers

“the ameliorative effects of medication” in its analysis. Rose v. United Parcel Service, Inc., No.

5:17-cv-378, 2019 WL 1370849, at *14 n.18 (E.D. Ky. Mar. 26, 2019). Mr. Pawley says that with


3
 To the extent that Mr. Pawley suggests that his high blood pressure impacts walking as a major life activity, Mr.
Pawley does not provide evidence that his high blood pressure substantially limits his walking. [DN 23 at 6].


                                                        7
his medication for his high blood pressure he can get through his day “pretty well.” [DN 23-1 at

14]. To Mr. Pawley’s knowledge, his medication is effective at managing his high blood pressure.

[Id.]. Even when he feels that his blood pressure is “spiked” while on medication, there is no

evidence to show that Mr. Pawley is restricted from a class of jobs or a broad class of jobs. [DN

20-4 Pl. 114:12–16]. Viewed in the light most favorable to Mr. Pawley, his high blood pressure

does not substantially limit the major life activity of working.

       2. Record of Such an Impairment

       Mr. Pawley argues that he meets the record of impairment prong “as show in his medical

records.” [DN 23 at 6]. Unfortunately for Mr. Pawley, that is not how a plaintiff proves the record

of impairment prong. “A record of impairment means an individual has ‘a history of, or has been

misclassified as having, a mental or physical impairment that substantially limits one or more

major life activities.’” Laferty v. United Parcel Service, Inc., 186 F. Supp. 3d 702, 710 (W.D. Ky.

2016) (citing MX Grp., Inc. v. City of Covington, 293 F.3d 326, 339 (6th Cir. 2002)). To succeed

under this prong, a plaintiff “must show that he has ‘a record of an impairment that would

substantially limit one or more of [his] major life activities.’” Id. (quoting Hilburn v. Murata Elecs.

N.A., Inc., 181 F.3d 1220, 1229 (11th Cir. 1999)). Claims under the record of impairment prong

of KRS § 344.010(4)(b) “would appear to succeed or fail for many of the same reasons under KRS

§ 344.010(4)(a) (based on actual impairment), ‘because both require a predicate showing of mental

or physical impairment that substantially limits one or more major life activities.’” Id. (citing

Edwards v. Ford Motor Co., 218 F. Supp. 846, 851 (W.D. Ky. 2002).

       Mr. Pawley cannot prove that he has a record of impairment. The Court has already

determined that Mr. Pawley has no disability under KRS § 344.010(4)(a) because his high blood




                                                  8
pressure does not substantially limit the major life activity of working. For those same reasons,

the record of impairment prong is unavailing to Mr. Pawley too.

       3. Being Regarded as Having Such an Impairment

       To succeed on the regarded as disabled prong, a “plaintiff must ‘demonstrate that an

employer thought he was disabled, [. . . and] that the employer thought that his disability would

prevent him from performing a broad class of jobs.” Baer, 127 S.W.3d at 594 (quoting Ross v.

Campbell Soup Co., 237 F.3d 701, 709 (6th Cir. 2001)).

       Bel Brands did not perceive or misperceive that Mr. Pawley would not be able to perform

a broad class of jobs. Mr. Pawley testified that no one at Bel Brands ever indicated to him that

they thought his high blood pressure would prevent him from being able to perform his job. [DN

23-1 at 13].

       Mr. Pawley argues that Bel Brands did regard him as having an impairment because of

comments that Mr. Inman made such as “you’ll stroke out on me,” “you’re an old man,” and

“you’re getting feeble.” [DN 23 at 7]. These comments do not show that Bel Brands viewed Mr.

Pawley’s high blood pressure as preventing him from performing a broad class of jobs. Other than

Mr. Inman, no one else at Bel Brands ever commented to Mr. Pawley about his health. [DN 23-1

at 15]. Mr. Inman’s comments may be offensive, but no reasonable jury could conclude that Bel

Brands regarded Mr. Pawley as precluded from a broad class of jobs.

       Mr. Pawley is not disabled under the KCRA because his high blood pressure does not

substantially limit a major life activity, there is not a record of his impairment, and he is not

regarded as having an impairment. Bel Brands is entitled to summary judgment on Mr. Pawley’s

disability discrimination claim.




                                               9
    C. Age Discrimination Claim

         Under the KCRA, it is unlawful to discriminate against individuals age forty and over in

employment decisions such as hiring and firing. KRS § 344.040(1)(a). “Claims brought under

the KCRA are ‘analyzed in the same manner’” as claims under the Age Discrimination in

Employment Act (“ADEA”). Allen v. Highlands Hosp. Corp., 545 F.3d 387, 393 (6th Cir. 2008)

(quoting Williams v. Tyco Elec. Corp., 161 F. App’x 529, 531, n.3 (6th Cir. 2006)); see also

Williams v. Wal-Mart Stores Inc., 184 S.W.3d 492, 495 (Ky. 2005). In age discrimination cases,

a plaintiff may prove his claim through direct or circumstantial evidence. Wexler v. White’s Fine

Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003); see also Williams, 184 S.W.3d at 495. Mr.

Pawley relies on circumstantial evidence. [DN 23 at 12].

         The McDonnell Douglas burden-shifting framework guides the analysis of age

discrimination claims based upon circumstantial evidence.4 Wexler, 317 F.3d at 574. A plaintiff

must first establish a prima facie case of age discrimination. Id. If the plaintiff establishes a prima

facie case, the burden of production shifts to the defendant to articulate a legitimate

nondiscriminatory reason for the adverse employment action. Id. If the defendant satisfies its

burden, the plaintiff must show that the defendant’s reason is pretext. Id.

         1. Prima Facie Case of Age Discrimination.

         To establish a prima facie case of age discrimination, Mr. Pawley must show that: (1) he

was over forty years old; (2) he suffered an adverse employment action; (3) he was qualified for


4
  In a disparate-treatment claim, as here, under the plain language of the ADEA “a plaintiff must prove that age was
the ‘but-for’ cause of the employer’s adverse decision.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009). In
Gross, the Supreme Court specifically declined to decide “whether the evidentiary framework of McDonnell Douglas
Corp. v. Green, 411 U.S. 762 (1973), utilized in Title VII cases is appropriate in the ADEA context.” 557 U.S. at
175, n.2. However, the Sixth Circuit has addressed the issue after Gross and clearly stated “while recognizing the
differences between Title VII and the ADEA, we have long found the McDonnell Douglas framework useful in
analyzing circumstantial evidence of ADEA claims . . . . The McDonnell Douglas test thus remains applicable law in
this circuit. . .and we are without authority to overrule prior published decisions of our court absent an inconsistent
decision of the Supreme Court or an en banc reversal.” Geiger v. Tower Auto., 579 F.3d 614, 622 (6th Cir. 2009).


                                                         10
the position he held; and (4) he was either replaced by a person outside the protected class or

treated differently than similarly-situated individuals. Smith v. Wrigley Mfg. Co. LLC, 749 F.

App’x 446, 448 (6th Cir. 2018). “In age-discrimination cases, the fourth element ‘is modified to

require replacement not by a person outside the protected class, but merely replacement by a

significantly younger person.’” Stearman v. Ferro Coals, Inc., No. 3:15-cv-31-DJH-DW, 2017

WL 5798781, at *3 (W.D. Ky. Nov. 28, 2017) (quoting Grosjean v. First Energy Corp., 349 F.3d

332, 335 (6th Cir. 2003)). “‘Age differences of ten or more years have generally been held to be

sufficiently substantial to meet the requirement for the fourth part of [an] age discrimination prima

facie case.’” Id.

        Bel Brands concedes the first two requirements of the prima facie case, but argues that Mr.

Pawley cannot establish the third or fourth elements. Id. As to the third element, Bel Brands

argues that Mr. Pawley’s performance failings during the last six months of his employment proves

that he was not qualified for his position. [DN 20 at 22]. The Sixth Circuit has held that when

analyzing the prima facie case, a court cannot “consider the employer’s alleged nondiscriminatory

reason for taking an adverse employment action” because this “would bypass the burden-shifting

analysis and deprive the plaintiff of the opportunity to show that the nondiscriminatory reason was

in actuality a pretext . . . .” Wexler, 317 F.3d at 564 (citing Cline v. Catholic Diocese of Toledo,

206 F.3d 651, 660–61 (6th Cir. 2000)). “At the prima facie stage, a court should focus on

plaintiff’s objective qualifications to determine whether he or she is qualified for the relevant job.”

Id. at 575. “The prima facie burden of showing that a plaintiff is qualified can therefore be met by

presenting credible evidence that his or her qualifications are at least equivalent to the minimum

objective criteria required for employment in the relevant field . . . .” Id. at 575–76. “[T]he inquiry




                                                  11
should focus on criteria such as the plaintiff’s education, experience in the relevant industry, and

demonstrated possession of the required general skills.” Id. at 576.

       Mr. Pawley’s alleged performance failings during the last six months of his employment

are Bel Brands’ alleged nondiscriminatory reason for terminating Mr. Pawley, so the Court cannot

consider them in determining if Mr. Pawley was qualified for the position. [DN 20 at 22]. Mr.

Pawley has experience as a truck driver, machine operator, and fork lift operator. [DN 20-4 Pl.

14:4–18:18]. He has also held several positions within Bel Brands. [DN 20-4 Pl. 19:3–28:21].

Mr. Pawley has also received passing performance reviews at Bel Brands [DN 23-1 at 6–7].

Viewed in the light most favorable to the plaintiff, Mr. Pawley was qualified for his position.

       As to the fourth element, Bel Brands also argues there is no evidence that it treated

similarly-situated, non-protected employees more favorably. [DN 20 at 22]. In the disciplinary

context of employment discrimination, the plaintiff and the comparator must have engaged in acts

of “comparable seriousness.” Wright v. Murray Guard, Inc., 455 F.3d 702, 710 (6th Cir. 2006)

(citation omitted and internal quotation marks omitted).       In determining if the acts are of

“comparable seriousness,” the Court may look to factors “such as whether the individuals have

dealt with the same supervisor, have been subject to the same standards and have engaged in the

same conduct without such differentiating or mitigating circumstances that would distinguish their

conduct or the employer’s treatment of them for it.” Id. (citation and internal quotation marks

omitted). But “when such factors are not relevant, we need not consider them. Rather, to

determine whether two individuals are similarly situated with regard to discipline, we make an

independent determination as to the relevancy of a particular aspect of the plaintiff’s employment

status and that of the [proposed comparable] employee.” Id. (citation and internal quotation marks

omitted).




                                                12
       Mr. Pawley argues here that he was treated differently than other employees when he was

written up in a group or when similarly-situated employees who also committed the same alleged

offense were not written up. [DN 23 at 14]. But Mr. Pawley offers no evidence of the disciplinary

history of those individuals or other evidence to show that they are similarly-situated, non-

protected individuals. Mr. Pawley is also not aware of any employees at the Leitchfield facility

who had the same number and type of performance infractions as him and were not terminated,

nor is he aware of employees who had four write-ups within a year and were not terminated [DN

23-1 at 12].

       Bel Brands also argues that Mr. Pawley was not replaced by a younger employee. [DN 20

at 22]. When considering whether an employer replaced an individual with a significantly younger

employee, context may matter. See Alberty v. Columbus Twp., 730 F. App’x. 352, 366 n.2 (6th

Cir. 2018). In Snyder v. Pierre’s French Ice Cream Co., 589 F. App’x 767, 772 (6th Cir. 2014), a

plaintiff was not able to show that his employer replaced him with a younger worker because the

employer requested temporary workers from an outside company to fill certain positions, and the

plaintiff offered no evidence that his employer requested young workers or played any role in

choosing the workers the agency provided. Like in Snyder, Bel Brands assigned Mr. Pawley’s

duties to a temporary staffing agency that supplied a temporary contract worker to do the work.

[DN 23-1 at 12–13]. Mr. Pawley presents no evidence that Bel Brands requested a young worker

or had any role in who was selected. Thus, Mr. Pawley cannot prove he was replaced by a

significantly younger person. As such, Mr. Pawley cannot prove the fourth element of the prima

facie case.




                                               13
       2. Legitimate, Nondiscriminatory Reason

       Even if Mr. Pawley could prove his prima facie case, Bel Brands argues that it terminated

Mr. Pawley per its progressive discipline policy, which is a legitimate nondiscriminatory reason.

[DN 20 at 20]; see e.g., Mings v. Wal-Mart Stores, Inc., No. 1:14-CV-00086-GNS, 2015 WL

4068280, at *5 (W.D. Ky. Jul. 2, 2015) (holding that an employer articulated a legitimate,

nondiscriminatory reason for an employee’s termination because the employee received four

write-ups in a twelve-month period). Bel Brands’ employee handbook explains its progressive

discipline policy—the policy articulates that when an employee reaches four disciplinary

infractions within a year that is grounds for termination. [DN 23-1 at 3–4]. Mr. Pawley received

and reviewed a copy of the Employee Handbook. [Id. at 2]. Mr. Pawley does not dispute that he

received four infractions between December 2015 and May 2016. [Id. at 7–10]. Bel Brands has

articulated a legitimate, nondiscriminatory reason.

       3. Pretext

       Mr. Pawley must show that Bel Brands’ articulated reason is only a pretext for age

discrimination. A plaintiff can prove pretext by showing that the defendant’s reason (1) has no

basis in fact; (2) did not actually motivate the defendant’s challenged conduct; or (3) was

insufficient to warrant the challenged conduct. Wexler, 317 F.3d at 576 (quoting Dews v. A.B.

Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000)).

       Mr. Pawley cannot show that Bel Brands’ reason had no basis in fact. Showing that the

employer’s proffered reason had no basis in fact “implicates evidence that the proffered bases for

the plaintiff’s discharge never happened.” Flones v. Beaumont Health Sys., 567 F. App’x 399,

405–06 (6th Cir. 2014) (citation and internal quotation marks omitted). Here, Mr. Pawley does

not contest that he received the four write-ups that led to his termination. [DN 23-1 at 10].




                                                14
       Mr. Pawley also cannot show that Bel Brands’ reason for his termination did not actually

motivate its conduct. The Sixth Circuit “has held that the reasonableness of an employer’s decision

may be considered to the extent that such an inquiry sheds light on whether the employer’s

proffered reason for the employment action was its actual motivation.” Wexler, 317 F. 3d at 577.

“A plaintiff using the second option ‘admits the factual basis underlying the employer’s proffered

explanation and further admits that such conduct could motivate dismissal,’ but ‘attempts to indict

the credibility of his employer’s explanation by showing circumstances which tend to prove that

an illegal motivation was more likely than that offered by the defendant.’” Johnson v. Kroger Co.,

319 F.3d 858, 866 (6th Cir. 2003) (citing Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078,

1084 (6th Cir. 1994)).

       Here, Mr. Pawley admits the factual basis underlying Bel Brands’ proffered explanation—

that he received four performance infractions within twelve months. [DN 23-1 at 7–10]. Mr.

Pawley admits that when he received his fourth write-up, he knew that it meant termination under

the progressive discipline policy. [DN 23-1 at 11–12]. Mr. Pawley argues that each of the

infractions were not warranted because it was just pretext. [DN 23-1 at 11–12]. Regarding the

December 2015 infraction, Mr. Pawley admits that as far as he knew his supervisor believed that

he did not pull enough product. [DN 20-4 Pl. 77:6–9]. With the mid-April 2016 infraction, Mr.

Pawley does not deny that he failed to place pulled supplies into the staging area. [DN 20-4 Pl.

78:22–79:25]. With the three-day suspension, Mr. Pawley admits that he did not notate the missing

cage bolt on his Daily Operator Checklist. [DN 23-1 at 8]. With his final infraction before

termination, Mr. Pawley does not dispute that he failed to properly stage the whey powder for

production. [Id. at 10].




                                                15
        Additionally, Mr. Inman’s alleged offensive remarks about Mr. Pawley’s age are

immaterial here. [DN 23 at 14–15]. “In assessing the relevancy of a discriminatory remark, we

look first at the identity of the speaker. An isolated discriminatory remark made by one with no

managerial authority over the challenged personnel decisions is not considered indicative of age

discrimination.” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 354 (6th Cir. 1998).

The Court “must also examine the substance of the discriminatory remarks” to determine their

relevance. Id. at 355. “Isolated and ambiguous comments are too abstract, in addition to being

irrelevant and prejudicial, to support a finding of age discrimination.” Id. And “when assessing the

relevancy of an allegedly biased remark where the plaintiff presents evidence of multiple

discriminatory remarks or other evidence of pretext, we do not view each discriminatory remark

in isolation.” Id. at 356.

        Even if Mr. Inman made the alleged comments, they were isolated comments. Mr. Inman

also did not decide to terminate Mr. Pawley. In fact, Mr. Myers made the decision to terminate

Mr. Pawley, even though Mr. Inman asked that Mr. Pawley be given another chance. [DN 23-1 at

10–11]. Thus, Mr. Pawley cannot show that the reason for his termination did not actually

motivate Bel Brands’ decision to terminate him.

        Finally, Mr. Pawley cannot show that Bel Brands’ reason for his termination was

insufficient to warrant the challenged conduct. This category “consists of evidence that other

employees, particularly employees outside the protected class, were not disciplined even though

they engaged in substantially identical conduct to that which the employer contends motivated its

discipline of the plaintiff.” Flones, 567 F. App’x. at 406 (citation and internal quotation marks

omitted). This third category “is a direct attack on the credibility of the employer’s proffered

motivation for disciplining the plaintiff and, if shown, permits but does not require, the factfinder




                                                 16
to infer illegal discrimination from the plaintiff’s prima facie case.” Id. (citation and internal

quotation marks omitted). “In other words, it creates a genuine, triable issue of material fact.” Id.

(citation and internal quotation marks omitted).

       Here, Mr. Pawley provides no evidence that younger employees—employees outside the

protected class—were not disciplined even though they engaged in substantially similar identical

conduct. Mr. Pawley argues that he was treated less favorably than other employees when he was

written up in a group or when a similarly-situated employee who committed the same alleged

offense was not written up. [DN 23 at 14]. Mr. Pawley offers no evidence about the age of these

other employees or even their disciplinary history. He also is not aware of employees that had

four similar infractions within a year and were not terminated. [DN 23-1 at 12]. Because Mr.

Pawley cannot show pretext under the third category, Bel Brands is entitled to judgment as a matter

of law on Mr. Pawley’s age discrimination claim.

   D. Hostile Work Environment

       1. Hostile Work Environment based on Disability Discrimination

       “Kentucky law does not recognize independent claims of hostile work environment. . . they

are actionable only through the KCRA.” Suchanek v. Univ. of Kentucky, No. 3: 10-19-DCR, 2011

WL 3045986, at *9 (E.D. Ky. July 25, 2011) (citations omitted). A KCRA claim relying on a

theory of hostile working environment would require the plaintiff to show that he is a member of

a protected class. Id. Because Mr. Pawley is not legally disabled under the KCRA, he is not a

member of a protected class for purposes of a hostile work environment claim based on disability

discrimination.




                                                   17
       2. Hostile Work Environment based on Age Discrimination

       Under the KCRA, hostile work environment claims for age discrimination are “analyzed

in the same manner” as claims under the ADEA. Highlands Hosp. Corp., 545 F.3d at 393. To

establish a prima facie case for a hostile work environment based on age, a plaintiff must prove:

(1) he was at least 40 years old; (2) he was subjected to harassment based on age; (3) the harassment

unreasonably interfered with the employee’s work performance and created an objectively

intimidating, hostile, or offensive work environment; and (4) there is a basis for employer liability.

Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834–35 (6th Cir. 1996). “Whether an environment

is hostile or abusive is determined by looking at all of the circumstances, including the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Hale v. ABF Freight Sys., 503 F. App’x 323, 337 (6th Cir. 2012) (quoting Harris

v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).

       In Snyder, the plaintiff alleged a hostile work environment claim under the ADEA. The

relevant issue was whether the plaintiff could satisfy the third element of a hostile work

environment claim. 589 F. App’x at 773. The plaintiff’s supervisor made age-related comments

such as calling the plaintiff “old man,” remarking that the plaintiff was “too slow,” and calling him

“too old.” Id. at 769. The court held that “no reasonable jury could find that Snyder’s work

environment was objectively hostile” because the age-related derogatory comments toward the

plaintiff were not sufficiently severe or pervasive to create an objectively hostile work

environment. Id. at 773. The court reasoned that “[l]anguage and conduct that are ‘merely

offensive’ are insufficient to support a hostile-work-environment claim.” Id. (citing Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).




                                                   18
       Here, Mr. Pawley alleges that Mr. Inman, used language such as “old man” and “feeble.”

[DN 23 at 16]. Like in Snyder, merely offensive language is insufficient to support a hostile work

environment claim based on age. The comments do not appear to have interfered with Mr.

Pawley’s work performance because in his deposition when asked about if it ever got to the point

where he felt like he could not go to work anymore, Mr. Pawley said, “Well, no because I had a

family to support.” [DN 20-4 Pl. 124:9–11]. Mr. Pawley argues that Mr. Inman would pull him

away from work to allegedly harass other employees. [DN 23 at 17–18]. But the evidence of the

alleged harassment that Mr. Pawley himself experienced does not show that it interfered with his

work performance. Not only did Mr. Inman’s comments not unreasonably interfere with Mr.

Pawley’s work performance, they also did not create an objectively hostile work environment.

Considering the totality of the circumstances, no reasonable jury could find that Mr. Pawley

experienced a hostile work environment.

                                        IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion for

Summary Judgment [DN 20] is GRANTED.




cc: counsel of record
                                                                               October 2, 2019




                                               19
